Title: To James Madison from George Joy, 27 September 1815
From: Joy, George
To: Madison, James


                    
                        
                            Dear sir,
                            London 27th Septr: 1815
                        
                        There is one subject on which I ought to address a separate line to you; and I am glad of the opportunity presented by Mr: Langston, which I consider the best I have had for a long time. The question who is to be President, at the next election, is not unfrequent; and as the Idea is gone forth that it must not be a Virginian, and it has even been understood that Mr: Monroe will not stand for it; Mr: Tompkins & Mr: Adams have been named. The former was first suggested to me by Mr. Crawford; and tho’ I have not seen enough from him, to enable me to form an opinion on so grave a subject; I may say that what I have seen has given me a very favorable impression of his Character. The latter I have long looked to as one of the future Presidents of the united States; and one that would fill the Chair with the dignity, firmness, and ability, that the Station requires. It is

long since I have given up all hope of a unity of opinion with any man on every Subject; and I differ widely from him on that of Buonaparté; in whose popularity he had no faith on the 15th, or even on the 25th, of March; but whom he has since found the Idol of the nation; whereas I consider, even the votes given him, to have resulted from an artificial State of the public mind, wch. he had first created, by sending forth “the Legion fiends of Glory and of Gold,” and ramifying the military into places of great and small Influence in every town and Village in the Country. He gives me his opinion on these subjects with great boldness and energy; because, as he says, he knows that I think just the contrary.
                        Nevertheless we are on very good terms; and I hope to see him President; and that, on account, among other things, of his seniority in years & public service he will precede Mr: Tompkins: but I do not wish him to be a Candidate at the next election; nor does he wish it himself. On opening the Subject to him, I found, what I had not contemplated, but was glad to hear, that he hoped for your Continuance in the Chair. The motives with Genl: Washington & with Mr: Jefferson for retiring from public Life, do not, I trust, exist with you. You have had your Share of bodily infirmities; and are not so far advanced in years. I see not the least necessity for establishing 8 Years as a precedent; with the advantages of Experience, and faculties unimpaired, you may render services to the Country in its actual situation which can hardly be looked for from another; but above all it is necessary that the enemies of the Country should be undeceived with respect to the weight and power of our domestic dissentions. Look for example to the speech of Lord Castlereagh, referred to in a Note page 5 or 6 of my Conciliator No 11. I do think that, abstracted from all Consideration of personal feeling, the best Interests of the Country require that such insinuations should be chastised; and if it were not convenient to remain in the Presidency more than a year or two, I would still stand the election, and resign at my Leisure. Mr: A. says he has seen no evidence of your intention to quit. It is evidently his desire that you should not; and he assures me, (or rather did, for it is some days since this Conversation took place,) that if you consent to remain, you shall have his support. It would be difficult, and even disgusting, to lay before you all the reasons for the necessity of correcting these miserable John Bulls of all ranks. It is not a 14night since I was gravely asked, by a man of the Law, “why then is Madison such a friend of Buonaparte?” and since that time a townsman of my own, of respectable Connexions, has roundly asserted that “every body Knew that our Govt: had precipitated the War, because they Knew the orders in Council were going to be repealed.” The man was at table to whom the Letter of Mr Perceval was addressed, of which I sent you the substance; but Said nothing about it. However my Townsman did not get off without a sharp reprimand from another Gentleman; but such Language continues current, and

efficacious in maintaining a hostile mind. I rest always, very truly, Dear sir, Your friend & Servt:
                        
                            Geo: Joy.
                        
                    
                    
                        I have a letter from Mr: B. Joy dated Baltimore 31st July from which I am led to expect the arrival of my Commission daily. I have letters from Doctor Eustis to the 8th Inst: and had he since received it; he would have advised me.
                    
                